                                                                    Chrysler East Building
                                                                    666 Third Avenue, 20th floor
                                                                    New York, NY 10017-4132
                                                                    Main (212) 451-2900
                                                                    Fax (212) 451-2999

June 8, 2021

Via ECF
Hon. Katherine Polk Failla
                                                                MEMO ENDORSED
U.S.D.C. for the Southern District of New York
40 Foley Square, Room 240
New York, NY 10007

       RE:     Diego Beekman Mut. Housing Ass’n Housing Dev. Fund Corp. v. Liberty Mut.
               Ins. Co., et al., No. 1:20-cv-10915

Dear Judge Failla:

        This firm represents Defendants Liberty Mutual Insurance Company and American
Economy Insurance Company (“Defendants”) in the above-referenced insurance coverage
dispute. In accordance with Your Honor’s Individual Rules and the parties recent email
exchange with Chambers, we submit this joint request for: (1) an adjournment of the initial
pretrial conference scheduled for June 11, 2021 at 2:30 p.m.; and (2) a 60-day extension of fact
discovery to allow the parties time to respond to written discovery and explore mediation.

        The Court entered a Case Management Plan on March 4, 2021 (ECF No. 22). The
parties have served (and are in the process of responding to) written discovery requests. The
parties are also discussing mediation. Currently, there are no pending motions or issues that
require the Court’s attention at this time. Accordingly, the parties respectfully request: (1) an
adjournment of the initial pretrial conference scheduled for June 8, 2021; and (2) a 60-day
extension of fact discovery (i.e., until August 27, 2021) to allow the parties time to respond to
written discovery and explore mediation.

       This request is made on consent. This is the first request for an extension of discovery
deadlines.

      Please do not hesitate to contact us, if the Court requires any additional information.
The parties are also available on for June 11, 2021 at 2:30 p.m., if the Court would like to go
forward with the conference as scheduled and discuss the parties’ request.
 Hon. Katherine Polk Failla
 June 8, 2021
 Page 2 of 3



 Thank you for your consideration.


 Respectfully submitted,

 /s/ Gerald P. Dwyer, Jr.

 Gerald P. Dwyer, Jr.
 Cara C. Vecchione

 cc: Counsel of record (via ECF)




Application GRANTED. Fact discovery shall be completed on or by
August 27, 2021, with the understanding that no further extension of
fact discovery shall be forthcoming. Accordingly, the conference
scheduled for June 11, 2021, is hereby ADJOURNED to August 31, 2021,
at 2:00 p.m., in Courtroom in Courtroom 618 of the Thurgood Marshall
Courthouse, 40 Foley Square, New York, New York. By Thursday of the
week prior to the conference, the parties shall submit a joint
letter, not to exceed three pages, regarding the status of the case,
as specified in the Court's Civil Case Management Plan and
Scheduling Order. (Dkt. #22 at 7).

Dated:       June 8, 2021            SO ORDERED.
             New York, New York



                                     HON. KATHERINE POLK FAILLA
                                     UNITED STATES DISTRICT JUDGE
